          Case 1:20-cr-00499-LTS Document 21
                                          20 Filed 01/07/21
                                                   01/05/21 Page 1 of 2
                                          U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     January 5, 2021
BY ECF
The Honorable Laura T. Swain
United States District Judge
Southern District of New York                                         MEMO ENDORSED
500 Pearl Street
New York, New York 10007

       Re:     United States v. Keith Halliburton & Jeremiah Young, No. 20 Cr. 499 (LTS)

Dear Judge Swain:

        The Government writes with the consent of the defendants to request a 30-day adjournment
of the pretrial conference currently scheduled in this matter for January 8, 2021, at 10:30 a.m. The
Government further requests an exclusion of time under the Speedy Trial Act until the new date
for the conference.

        On August 7, 2020, defendant Jeremiah Young was arrested after traveling from Indiana
to Manhattan to pick up six kilograms of sham heroin from an undercover law enforcement officer.
The next day, Young was charged by complaint with one count of conspiracy to distribute or
possess with intent to distribute narcotics, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A). On
August 28, 2020, defendant Keith Halliburton was arrested in Illinois for his role in coordinating
the transaction between Young and the undercover officer. Halliburton was also charged by
complaint with one count of conspiracy to distribute or possess with intent to distribute narcotics,
in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A). On September 21, 2020, the grand jury returned
an Indictment charging both defendants with the same conspiracy count. Dkt. No. 7. The
Government has since completed producing discovery.

        The Government writes on behalf of the parties to request a 30-day adjournment of the
pretrial conference currently scheduled in this matter for January 8, 2021, at 10:30 a.m. An
adjournment will permit the parties additional time to discuss a pretrial resolution of this matter,
and will permit the defendants – who are both in custody – and their counsel additional time to
review the discovery in this matter under challenging circumstances presented by the COVID-19
pandemic. Counsel for both defendants consent to this request.

        The Government further moves to exclude time under the Speedy Trial Act from January
8, 2021, until the new date for the pretrial conference. The Government submits that the ends of
justice served by such a continuance outweigh the best interests of the public and the defendant in
a speedy trial because the continuance is designed to ensure the effective representation of counsel
in the face of difficulties posed by the COVID-19 pandemic, to permit the parties to engage in
         Case 1:20-cr-00499-LTS Document 21
                                         20 Filed 01/07/21
                                                  01/05/21 Page 2 of 2

                                                                                        Page 2


discussions regarding a potential pretrial resolution of this matter, and to reflect the limited
availability of jury trials in this District in light of the COVID-19 pandemic.

                                            Respectfully submitted,
The foregoing adjournment and exclusion
requests are granted, for the reasons       AUDREY STRAUSS
stated above. The conference is             Acting United States Attorney
adjourned to February 26, 2021, at 9:00
a.m. and speedy trial time is excluded
                                        by: _____________________________
through that date. DE# 20 resolved.
                                            Kedar S. Bhatia
SO ORDERED.                                 Jacob R. Fiddelman
1/7/2021                                    Assistant United States Attorneys
/s/ Laura Taylor Swain, USDJ                (212) 637-2465/1024
